 

 

Case 2:20-cv-00012-JRS-MJD

Martin S. Gottesfeld
Reg. fo. 12982-104

Document 57-1 Filed 09/11/20 Page 1 of 2 Pagel)

 

Federal Correctional Institution

P.O. Box 33
Terre Haute, IN 47808

UNITED STATES
EB POSTAL SERVICE «

USPS TRACKING #

 

+ 12982-1042
North Central Region
400 State AVE
Kansas CITY, K&S 66101-2492

Label 400 Jan, 2013
76S0-16-000-7848

9114 9023 0722 4290 6099 23 | United States

 

|
iil

Admin.

 

 

rem. no. 1000236-R1 (iresubmission) —
Saturday, September 5, 2020

 

 

 

 
Case 2:20-cv-00012-JRS-MJD Document 57-1 Filed 09/11/20 Page 2 of 2 PagelD #: 748

eee

   

  

Martin S. Gottesfeld
Reg. no. 12982-104
Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

    
   

gy vireo stares.
POSTAL SERVICE o

USPS TRACKING #

9114 9023 0722 4290 6099 47

 

 

Label! 400 Jan, 2013
7690-16-000-7948

   

12982-1042
U & Distr Court
921 OHIO ST
Room #104
Terre Haute, IN 47807 we
United States . et

Saturday, September 5, 2020; Houston v. Lack, 487 U.S. 266 (11988)

RECEIVED

SEP 1 4 2020

 

ap.S. CLERW'S OFFICE

 

 

 

 

 

 
